Citation Nr: 1810201	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  05-01 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for left hip disability, to include as secondary to service-connected residuals of fracture to the distal right fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This claim was most recently remanded in June 2017 in order to obtain a VA opinion as to the likely etiology of the Veteran's left hip disability.  Such an opinion was obtained in August 2017.  In light of the above, the Board concludes that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008)(holding that only substantial, and not strict compliance with the terms of a remand request, is required).  
 

FINDING OF FACT

The Veteran does not have a left hip disability that is related to his military service or caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a left hip disability, to include as secondary to service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was sent a letter in February 2005, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection, to include on a secondary basis.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination or obtain a VA opinion when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA medical opinion relevant to the issue decided herein was most recently obtained in August 2017.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2017 VA opinion is adequate, as it involved a thorough review of the record and an opinion based on the evidence of record and accepted medical principles.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his May 2015 Board videoconference hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2017) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at the May 2015 Board videoconference hearing by his representative.  The representative and the VLJ asked questions to ascertain the nature and etiology of the Veteran's left hip disorder.  They also asked questions to ascertain the existence of any outstanding potential available evidence to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran seeks service connection for a left hip disability, to include as secondary to service-connected disability.  The Veteran asserts he has a left hip injury that is related to being struck by a military vehicle while stationed in Korea, or, in the alternative, as secondary to his service-connected residuals of fracture to the distal right fibula. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Moreover, in the case of osteoarthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Here, during a May 2008 VA examination, the Veteran was diagnosed as having left hip strain.  The current disability element of a service connection claim is satisfied when a Veteran has a disability at any time during the pendency of the claim, or proximate to the claim.  McClain, 21 Vet. App. at 321; Romanowsky, 26 Vet. App. at 289.  Moreover, a veteran may be granted service connection even though the claimed disability resolves prior to VA's adjudication of the claim.  McClain, 21 Vet. App. at 321.  

As the Veteran has demonstrated he has a current disability, left hip strain, the Board will next consider the element of in-service injury or disease.  The Veteran is competent to report having been struck by a military vehicle in service.  He is also deemed to be credible in this regard as evidence of record documents treatment in service for a fracture of the right distal fibula shown to have been sustained when the veteran was hit by a truck in November 1972.  As such, the element of an in-service injury/event, having been struck by a military vehicle in service, has been demonstrated.

The only remaining element necessary to demonstrate direct incurrence service-connection for his left hip disability is a link or nexus between the in-service event and the current disability.  Additionally, the Veteran can establish service connection on a secondary basis by demonstrating that his disability, left hip strain, is proximately due to, or chronically aggravated by, a service-connected disability, such as service-connected residuals of fracture to the distal right fibula.  

Although a review of the Veteran's service treatment records reveals a right fibular fracture in November 1972 as a result of being struck by a military vehicle, there is no evidence of left hip symptomatology.  Significantly, his September 1975 Report of Medical Examination at separation indicated that his spine, other musculoskeletal systems, and lower extremities were within normal limits.  Similarly, on his corresponding September 1975 Report of Medical History at separation, the Veteran indicated that he never suffered from arthritis, rheumatism, or bursitis; bone, joint, or other deformity; or lameness.  

Additionally, there is not any objective evidence of left hip symptomatology within one year of the Veteran's November 1975 separation from service or for many years thereafter.  Indeed, private treatment records from the mid-1990s were silent for any complaints of, or treatment for, left hip symptomatology.  It was not until October 1999 that the Veteran complained of left hip pain.  

The May 2008 VA examination failed to adequately address service connection on a direct-incurrence basis since the examiner did not include an adequate rationale in support of the opinion provided.  The May 2008 examiner also failed to provide an adequate rationale for the opinion that the Veteran's current left hip disability was not aggravated by his service-connected right leg disability.  Therefore, in September 2015, the Board remanded the claim in order to obtain a new VA examination.  

The Veteran was afforded a second VA examination in October 2015.  The October 2015 examiner also failed to appropriately address both direct service connection and secondary service connection.  When addressing whether the Veteran's left hip disability was aggravated by his service-connected right leg disability, the October 2015 examiner stated "[t]here is no medical documentation of a left hip disability that was caused by the service-connected residuals of fracture to the distal right fibula other than pain."  Additionally, the October 2015 examiner did not provide an opinion as to whether the Veteran's left hip disability was directly caused by or otherwise related to active service.  Therefore, in March 2016, the Board again remanded the issue in order to obtain an addendum opinion relating to direct service connection and secondary service connection.

In August 2016, a VA addendum opinion was provided by the same examiner who conducted the October 2015 examination.  The August 2016 addendum opinion stated that "[t]here is no medical documentation of a left hip disability that was caused by the service-connected residuals of fracture to the distal right fibula other than pain."  The Board found that the August 2016 addendum opinion used the same language that the Board found inadequate in its March 2016 remand relating to secondary service connection.  With regard to the issue of aggravation, the United States Court of Appeals for Veterans Claims (Court) observed that the language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under 38 C.F.R. § 3.310 (b).  See Allen V. Brown, 7 Vet. App. 439, 449 (1995); see also El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).     

As such, the claim was again remanded for additional development and the Veteran was provided with his most recent VA examination in August 2017.  First, the examiner opined that any left hip disorder was less likely than not (less than 50 percent probability) incurred in or caused by the events in service.  In support of this conclusion, the examiner explained that service treatment records were silent regarding a left hip condition or complaints of a left hip condition.  A separation medical examination dated in September 1975 indicated normal lower extremity examination, while the corresponding Report of Medical History completed by the Veteran was negative for any orthopedic complaints.  The first available post-service treatment record which indicated left hip pain was dated in 1999 and was silent regarding a diagnosed condition, although it indicated his current body mass index (BMI) was 52.50 (class III, obesity/morbid obesity).  The examiner indicated that there was no objective evidence which provided a nexus between the left hip pain first reported in 1999 and the remote period of military service.  Civilian treatment records were silent regarding hip or back pain through available records in 1996.  Medical records dated in November 1999, December 1999, and December 2000 indicated hip and back pain; however, there was no identified pathology at that time.  There was no actual diagnosed pathology regarding the left hip condition until an October 2002 report which indicated a diagnosis of left hip degenerative joint disease which was not supported by the associated X-ray imaging.

In addition, the VA examiner opined that the left hip disability was less likely than not (less than 50 percent probability) proximately due to or the result of a service-connected disability.  In support of this conclusion, the examiner explained that available treatment records did not support an antalgic gait or altered weight bearing pattern secondary to the service-connected ankle condition.  Additionally, the examiner indicated that altered weight bearing mechanisms typically affected the joint above, rather than the contralateral side.  In the absence of an identified pathology (other than pain) in the left hip, and in the setting of marked morbid obesity, the VA examiner indicated that the Veteran's weight was more likely than not (greater than 50 percent probability) the likely underlying etiology of his hip pain.  The VA examiner explained that obesity negatively impacted the musculoskeletal system, and that excessive weight increased mechanical stress to the joints and tissues of the body and induced physical limitations and bodily pain.  Moreover, the examiner cited medical treatise literature which explained that inflammation can be an activator of pain in obesity, and conversely can be activated by obesity-related mechanical stressors in tissue.  Body weight is directly related to the loading on the musculoskeletal system.  Overweight and obesity increased the risk by two to four times for clinically important joint pain increases over two years compared to normal weight.  With progressively higher classification of obesity, compressive loading increased across joints.

Finally, the examiner opined that the Veteran's left hip disorder was less likely than not (less than 50 percent probability) aggravated/permanently worsened beyond the natural progression of the disease by a service-connected disability.  In support of this conclusion, the examiner explained that there was no diagnosed pathology, other than left hip pain. The basis for the diagnosis of left hip strain in 2008 was unclear, but was not substantiated by any other objective records.  Moreover, the records were silent regarding an antalgic gait.  As such, the VA examiner concluded that there was no objective evidence which supported that the service-connected right ankle condition has aggravated by any condition beyond the natural progression or course.  

The Board emphasizes that there was no evidence of chronic left hip symptomatology in service, including at the time of the Veteran's Report of Medical Examination at separation.  The initial post-service notation of left hip pain was not until October 1999, over two decades following his separation from service.  While the remoteness from service of initial demonstration of the disability at issue is not dispositive of a claim, it is for consideration.  Moreover, the August 2017 VA examination report, which was based on an in-person examination of the Veteran and a review of the record, and which included an adequate rationale based on the evidence of record as well as medical treatise literature, is against the claim on either a direct or a secondary basis.  There is no medical nexus opinion in favor of the claim.  Consequently, the evidence does not relate the Veteran's current left hip symptomatology to his period of active duty service or to any service-connected disability.  

Although the Veteran is competent to report his subjective symptoms, such as left hip pain, he is not competent to report that he has a left hip disability due to service, or due to or aggravated by a service-connected disability.  The diagnosis of left hip strain and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claim of entitlement to service connection for a left hip disability, to include on a secondary basis, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for a left hip disability, to include as secondary to service-connected disability, is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


